Citation Nr: 0007989	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-24 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder, 
including chronic obstructive pulmonary disease.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from July 1952 to July 1972.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of March 1996 by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO). 


FINDING OF FACT

There is no medical evidence of record establishing a link 
between the veteran's lung disorder and his period of 
service.


CONCLUSION OF LAW

The claim for service connection for a lung disorder, 
including chronic obstructive pulmonary disease, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a lung disorder.  The veteran 
contends that he developed a chronic lung disorder in service 
after being exposed to hot jet engine exhaust while working 
on a flight deck.  Before the Board can decide the merits of 
the veteran's claim, it must first determine whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  To be well grounded, a claim need not be 
conclusive, but it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested 
bronchiectasis to a degree of ten percent within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for disability shown to be proximately 
due to or the result of a service-connected disorder, 
38 C.F.R. § 3.310(a) (1999), or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995). 

The veteran contends that he was treated in service for 
breathing difficulties.  The veteran's service medical 
records do not contain any references to chronic obstructive 
pulmonary disease, but they do show that the veteran was 
treated for lung complaints in service.  In July 1952, a 
chest film showed probable minimal perihilar infiltration 
with roentgenological evidence of clearing.  In August 1952, 
he was treated for bronchitis and wheezing in the lungs, 
prescribed penicillin and advised to return to duty.  During 
multiple evaluations conducted from 1955 to 1969, the 
veteran's lungs and/or chest were noted as normal.  Finally, 
a medical board report dated in May 1972 does not contain any 
references to a lung disorder, including chronic obstructive 
pulmonary disease.

There is also no evidence of a chronic disorder such as 
bronchiectasis being manifest within one year after 
separation from service.  In fact, an August 1972 report of 
VA examination shows that the veteran had good expansion of 
the lungs and normal breath sounds.  

The earliest medical evidence pertaining to any chronic lung 
disorder is dated many years after separation from service, 
in 1995.  This evidence, which includes pulmonary function 
studies, private hospitalization and outpatient treatment 
records from James A. Glasgow, M.D., and a consultation 
report from Fred Wallace, D.O., contain diagnoses of chronic 
obstructive pulmonary disease and pulmonary emphysema.  VA 
outpatient treatment records dated 1996 and 1997 confirm the 
presence of chronic obstructive pulmonary disease.  One such 
record dated in December 1996 reflects that the veteran 
reported having been exposed to chemicals during the war in 
Vietnam.  Pulmonary function tests with commentary from D. 
Robert McCaffree, M.D., and Aaron Boyd, M.D., show a moderate 
obstructive defect in March 1997.  None of these records 
contain a medical opinion relating chronic obstructive 
pulmonary disease or pulmonary emphysema to the veteran's 
period of service, including his alleged chemical exposure. 

The Board acknowledges the veteran's opinion that his current 
lung disorder is related to service.  However, it points out 
that the veteran may only testify to observable matters 
within his expertise.  Lay persons, however well intentioned, 
are not qualified to offer an opinion that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  

In summary, there is no medical evidence of record 
establishing a link between the veteran's current lung 
disorder and his period of service.  Accordingly, the 
veteran's claim is not well grounded.  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and his claim must be denied.  Epps v. Gober, 126 F.3d at 
1467-1468.  The veteran is not entitled to the benefit of the 
doubt in resolving his claim because he has not submitted a 
well-grounded claim.  Should he submit a well-grounded claim 
in the future, 38 C.F.R. § 3.102 will be triggered.


ORDER

Service connection for a lung disorder, including chronic 
obstructive pulmonary disease, is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals


 

